Citation Nr: 1521107	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-26 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for skin condition (actinic keratoses) of the left cheek as secondary to sun exposure.  

2.  Entitlement to service connection for a skin condition (seborrheic keratoses), to include as due to sun exposure or due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from September 1959 to August 1963 and from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A January 2011 VA examination diagnosed the Veteran with actinic keratosis and noted that the actinic keratosis on the Veteran's left cheek was without recurrence, but that he had several actinic keratosis lesions on his right arm.  The examiner than noted that the Veteran had seborrheic keratosis on his right shoulder and lower left eye lid as well as several lesions on his chest.  The examiner opined that the Veteran's skin condition of the right shoulder was less likely than not related to the Veteran's six months of sun exposure because seborrheic keratosis lesions are not specifically related to excessive sun exposure unlike actinic keratosis lesions.  The examiner then stated that the actinic keratosis of the right upper extremity were at least as likely as not related to excessive sun exposure in the Persian Gulf.  

Subsequently, a September 2013 VA examination diagnosed the Veteran with seborrheic keratosis.  The examiner opined after an examination that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran had a diagnosis of seborrheic keratosis of the right shoulder and actinic keratosis of the left cheek and that actinic keratosis is related to sun exposure while seborrheic keratosis is not related to sun exposure. 

Given the above, a new examination is required to determine the percentage of the Veteran's body that is covered by actinic keratosis as opposed to seborrheic keratosis.  The Veteran is service-connected for actinic keratosis of the left cheek, but if the Veteran's actinic keratosis on his right upper arm is due to sun exposure while serving in the Persian Gulf, then a determination including the percentage of the body, in addition to the left cheek, covered by actinic keratosis, must be determined.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014); See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, in a January 2012 rating decision, the Veteran's request for service connection for a skin condition (seborrheic keratoses), to include as due to sun exposure or due to an undiagnosed illness was denied.  In an April 2013 statement, the Veteran provided a notice of disagreement noting that his skin disorder was progressing into skin discolorations and growths and that it had "lasted longer than the required six months and manifested prior to the cut-off date for undiagnosed illness".  The implication was that the Veteran intended to appeal both his service-connected skin disorder (actinic keratosis) as well as the other skin disorder (seborrheic keratoses).  The notice of disagreement was timely with regard to this issue.  That the Veteran wished to appeal the issue of service connection for seborrheic keratosis is further supported by his statement in his August 2012 VA-9 in which the Veteran stated that his skin condition did not just occur on his left cheek but now covered his entire body.  He further stated that none of the issues addressed in this statement had been adjudicated implying that the service connection claim had not been addressed. 

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

Need examination that addresses the fact that he has same skin condition from same cause on his right shoulder

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected actinic keratosis.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

The examination report should include an estimation of the percentage of exposed areas covered by actinic keratosis as well as the frequency and duration of use of systemic therapy such as corticosteroids or other immunosuppressive drugs during the past twelve months.   

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Issue a Statement of the Case concerning the request of entitlement to service connection for a skin disorder (seborrheic keratosis).  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.  With regard to the issue of an initial compensable rating for skin condition (actinic keratoses) of the left cheek as secondary to sun exposure, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






